Name: 93/617/EC: Commission Decision of 30 November 1993 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  regions of EU Member States;  means of agricultural production
 Date Published: 1993-12-01

 Avis juridique important|31993D061793/617/EC: Commission Decision of 30 November 1993 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate (Only the German text is authentic) Official Journal L 296 , 01/12/1993 P. 0060 - 0060COMMISSION DECISION of 30 November 1993 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate (Only the German text is authentic) (93/617/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the eradication of classical swine fever (1), as last amended by Decision 93/384/EEC (2), and in particular Article 6a (3) thereof, Whereas, Germany has communicated to the Commission a plan for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate; Whereas the plan has been examined and found to comply with Directive 80/217/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Germany for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate is hereby approved. Article 2 Germany shall bring into force before 1 December 1993 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to Germany. Done at Brussels, 30 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 47, 21. 2. 1980, p. 11. (2) OJ No L 166, 8. 7. 1993, p. 34.